Citation Nr: 0408586	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  03-13 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a scar on the right 
third finger.  

4.  Entitlement to service connection for nerve and stomach 
problems, including diarrhea, to include as due to an 
undiagnosed illness.  

5.  Entitlement to service connection for sore joints, to 
include as due to an undiagnosed illness.  

6.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.  

7.  Entitlement to service connection for bilateral foot 
problems, to include as due to an undiagnosed illness.  

8.  Entitlement to service connection for night sweats, to 
include as due to an undiagnosed illness.  

9.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.  

10.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from June 1976 to June 1979, 
and from September 1990 to May 1991, including service in 
Southwest Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating determination by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The issues of entitlement to service connection for diabetes 
and hypertension are decided herein while the other issues on 
appeal are addressed in the remand that follows the order 
section of this decision.  


FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of the issues decided 
herein have been accomplished.  

2.  Neither diabetes mellitus nor hypertension was present in 
service or manifested within one year of the veteran's 
discharge from service, nor is either disorder etiologically 
related to service.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred or aggravated during 
the appellant's active service, and its incurrence or 
aggravation during such service may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2003).  

2.  Hypertension was not incurred or aggravated during the 
appellant's active service, and its incurrence or aggravation 
during such service may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through a letter dated in June 2001, 
the RO notified the appellant of the evidence and information 
needed to substantiate the current claims, the information he 
should provide to enable the RO to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence and information on his behalf, and the evidence that 
the appellant should submit if he did not desire the RO to 
obtain the evidence on his behalf.  Moreover, since the 
veteran was informed of the evidence that would be pertinent 
to his claims and requested to submit such evidence or 
provide the information necessary to enable the RO to obtain 
such evidence, the Board believes that the veteran was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  Therefore, to this extent, the 
Board is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App., Jan. 13, 
2004).  

Moreover, the appellant has been accorded a VA examination, 
and extensive VA and private medical records have been 
obtained.  Other than the missing service medical records 
(discussed below), neither the appellant nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
present claims, and the Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that in Pelegrini the U.S. Court of 
Appeals for Veterans Claims (Court) held that the notice 
required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) should at least "precede an initial 
unfavorable AOJ decision on a service-connection claim."  
This requirement has been satisfied in the present case since 
the initial adjudication by the RO occurred in February 2002, 
after the VCAA notification letter was sent to the appellant 
in June 2001.  

II.  Missing Service Medical Records.

Unfortunately, the service medical records pertaining to both 
periods of the appellant's active service are currently 
unavailable.  The RO has inquired of the National Personnel 
Records Center (Code 13) and the U.S. Army Reserve Personnel 
Command (Code 11), and all applicable Veterans Benefits 
Administration (VBA) sites including the Records Management 
Center (RMC), searching for these missing records, but 
without success.  It does not appear to the Board that any 
further searches would be productive.  Furthermore, the 
appellant has been informed of the RO's failure to find the 
service medical records and asked to submit any such evidence 
in his possession, but again without result.  See Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  Accordingly, the Board 
will proceed with its appellate review of the current claims 
based upon the current evidentiary record.  

The Board is aware of the its heightened obligation to 
explain its findings and conclusions and to carefully 
consider the benefit-of-the-doubt rule in cases such as this 
where the service medical records are missing.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  In 
addition, diabetes mellitus or hypertension may be presumed 
to have been incurred or aggravated in service if it was 
manifested to a compensable (10 percent) degree within one 
year of the claimant's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

In general, lay witnesses, such as the appellant, are only 
competent to testify as to factual matters, such as what 
symptoms an individual was manifesting at a given time; 
however, issues involving medical causation or diagnosis 
require competent medical evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  

In the present case, private medical records submitted by the 
appellant in support of his claim reflect a clinical 
assessment of "New Onset Diabetes Mellitus" in January 
2000, more than eight years after the appellant's last 
discharge from active service in May 1991.  It was further 
noted at that time that the appellant had a strong family 
history of diabetes on both sides of his family, but that he 
had initially presented with symptoms of weakness and fatigue 
only the previous day.  Continuous medical treatment for 
diabetes is reflected by the medical evidence of record 
dating from after January 2000.  On the June 2001 VA Persian 
Gulf medical examination, the appellant gave a medical 
history of diabetes mellitus, first diagnosed in 2000.  

In view of the medical evidence demonstrating that diabetes 
was first diagnosed more than eight years following the 
veteran's discharge from service and the absence of any 
medical evidence suggesting that it was manifested within one 
year of the veteran's discharge from service or that it is 
etiologically related to service, the Board must conclude 
that the preponderance of the evidence is against this claim.

In his initial claim submitted in May 2001, the veteran 
indicated that he had been receiving treatment for 
hypertension by a private physician since 1991-92.  However, 
the relevant private medical records, which were obtained and 
submitted by the appellant in support of his claim, reflect 
an initial diagnosis of chronic hypertension in November 
1996, more than five years postservice.  The appellant gave a 
verbal history at that time of having an elevated blood 
pressure reading on a physical examination "apparently for 
the Army" at some unspecified time, followed by occasional 
problems with high blood pressure mostly controlled by diet 
until recently.  He denied taking medications for this 
condition at any earlier time.  The evidentiary record 
reflects continuous medical treatment for hypertension since 
November 1996.  On the June 2001 VA Persian Gulf medical 
examination, the appellant gave a medical history of 
hypertension, first diagnosed in 1997.  

In view of the medical evidence demonstrating that this 
disorder was initially diagnosed more than five years after 
the veteran's discharge from service and the absence of any 
medical evidence suggesting that it was manifested within one 
year of the veteran's discharge from service or that it is 
etiologically related to service, the Board must conclude 
that the preponderance of the evidence is also against this 
claim.    


ORDER

Service connection for diabetes mellitus is denied.  

Service connection for hypertension is denied.  




REMAND

The appellant has claimed entitlement to service connection 
for a scar on the right third finger.  Private medical 
records dating from November 1996 reflect a medical history 
given by the appellant at that time of prior surgery to 
remove a cyst from a finger, although neither the time of 
this surgery nor the location of the finger affected was 
further specified.  On the June 2001 VA Persian Gulf medical 
examination, the appellant gave a history of surgery on the 
proximal surface of the right fourth finger; however, the 
medical examiner reported no relevant findings.  Accordingly, 
the Board believes that further medical examination of the 
appellant is warranted.  

Likewise, the June 2001 VA Persian Gulf examination does not 
specify which of the appellant's many subjective complaints 
are objectively verified, or whether these are due to a 
recognized diagnosis or to an undiagnosed illness.  Once 
again, further examination of the appellant is called for.  
Also, the RO has not reviewed the undiagnosed illness claims 
under the recently liberalized criteria which became 
effective on June 10, 2003.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) pertaining to the 
current claims in appellate status, to 
include a request that he submit any 
pertinent evidence in his possession.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  Then, the RO should schedule the 
appellant for a medical examination by a 
VA physician with appropriate expertise.  
The claims file should be reviewed by the 
examiner in connection with this 
examination, and the examination report 
should state that the claims file was 
reviewed.  Based upon the findings on 
this examination and a review of the 
historical material in the claims file, 
the examiner should be asked to determine 
the location of any scar on the third or 
fourth finger of the right hand and to 
provide an opinion as to whether it is at 
least as likely as not that the scar is 
etiologically related to the veteran's 
military service.  In addition, for each 
claimed manifestation of an undiagnosed 
illness (nerve and stomach problems, sore 
joints, headaches, bilateral foot 
problems, night sweats, fatigue and 
memory loss) the examiner should indicate 
whether the manifestation is attributable 
to a recognized diagnosis (other than 
chronic fatigue syndrome, fibromyalgia, 
or irritable bowel syndrome) and if so 
whether it is at least as likely as not 
that the diagnosed disorder is 
etiologically related to the veteran's 
military service.  With respect to any 
manifestations that are attributable to 
an undiagnosed illness or a medically 
unexplained chronic multisymptom illness 
such as chronic fatigue syndrome, 
fibromyalgia, or irritable bowel 
syndrome, the examiner should identify 
any objective indications of the 
disabilities and indicate whether the 
objective indications have existed for 
six months or more.  The examiner should 
also provide the supporting rationale for 
all opinions expressed.

5.  After all appropriate development has 
been completed, the RO should 
readjudicate the current claims on a de 
novo basis without reference to prior 
adjudications.  This adjudication of the 
undiagnosed illness claims should be made 
under the liberalized criteria, effective 
June 10, 2003.  

If any benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge 
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



